08/24/2021
                    IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON
                                 Assigned on Briefs August 2, 2021

       CARLOS RODGERS ET AL. v. NATIONSTAR MORTGAGE ET AL.

                       Appeal from the Circuit Court for Shelby County
                       No. CT-5224-18    Felicia Corbin Johnson, Judge
                           ___________________________________

                                 No. W2020-01022-COA-R3-CV
                             ___________________________________

This appeal concerns the dismissal of one of the defendants involved in the underlying
case. Because there is no written order evidencing how the operative claims against the
subject defendant were resolved, we vacate the trial court’s dismissal of the defendant and
remand for further proceedings not inconsistent with this Opinion.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Vacated and
                                       Remanded.

ARNOLD B. GOLDIN, J., delivered the opinion of the Court, in which ANDY D. BENNETT
and JOHN W. MCCLARTY, JJ., joined.

Michael G. Floyd, Memphis, Tennessee, for the appellants, Carlos Rodgers and Wendy
Rodgers.

Andrew B. Sanders and Lauren Paxton Roberts, Memphis, Tennessee, for the appellee,
Nationstar Mortgage, LLC.


                                    MEMORANDUM OPINION1

       The defendant at issue in this appeal, Nationstar Mortgage, LLC (“Nationstar”), was
originally sued in the Shelby County Circuit Court (“the trial court”) alongside other

1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

          This Court, with the concurrence of all judges participating in the case, may affirm, reverse
          or modify the actions of the trial court by memorandum opinion when a formal opinion
          would have no precedential value. When a case is decided by memorandum opinion it
          shall be designated “MEMORANDUM OPINION”, shall not be published, and shall not
          be cited or relied on for any reason in any unrelated case.
defendants2 by the appellants/plaintiffs herein, Carlos and Wendy Rodgers (“the
Appellants”). The initial pleading filed by the Appellants was styled as a “Complaint for
Conversion, Wrongful Eviction/Trespass, Fraudulent Misrepresentation and Intentional
Infliction of Emotional Distress.” Nationstar filed a motion to dismiss in response to this
complaint, and on April 12, 2019, the trial court entered an order granting partial relief.
Whereas the court concluded that the Appellants had “failed to state a claim for either
Wrongful Eviction/Trespass or Fraudulent Misrepresentation against Nationstar,” their
remaining claims against Nationstar—Conversion and “Intentional Recklessness”—were
reserved for future adjudication.

       On April 22, 2019, the Appellants filed an amended complaint, noting therein that
they were acting “before a responsive pleading has been filed.” Concerning Nationstar,
the amended complaint included allegations under its “Negligent Misrepresentation” count
and, by general usage of the term “Defendants,” under the separately-labeled “Other
Neglegent [sic] Actions and/or Omissions” count. Although a second amended complaint
was later filed by the Appellants, it was stricken by order of the trial court.3

       There are suggestions in the record that the trial court orally ruled in February 2020
that certain claims against Nationstar were dismissed, however, a written order on these
particular claims was never entered. In May 2020, Nationstar filed a motion requesting
dismissal of the alleged “sole remaining claim” against it (for intentional infliction of
emotional distress), a claim that it hastened to argue was actually “not pled” against it.

       On May 7, 2020, the trial court entered an order of dismissal with respect to the
Appellants’ claims against two named defendants: Rubin Lublin, LLC, and Rubin Lublin
TN, PLLC. The order stated that “Plaintiffs’ claims against the remaining Defendants shall
proceed and are not affected by this dismissal.” On July 16, 2020, the trial court entered
an order indicating that certain claims remained pending against certain individual
defendants. The same order, however, also acknowledged Nationstar’s May 2020 motion
regarding the alleged sole remaining claim against it—for intentional infliction of
emotional distress—and agreed that such cause of action was not actually pled against
Nationstar. Given its resolution of this alleged “sole remaining claim,” the trial court
dismissed Nationstar from the action.

      Although the Appellants sought to appeal the trial court’s July 16, 2020 order, this
Court entered an order in March 2021 wherein we observed that there was not a final
judgment. As part of our discussion, we acknowledged that the July 16, 2020 order
       2
         We largely tailor our discussion herein to Nationstar, as it is the party presently at issue.
       3
         Moreover, according to a subsequent order entered in August 2019, the Appellants withdrew a
motion that sought to amend their pleading again. Another motion for leave to amend was filed by the
Appellants in November 2019 and then again in December 2019. The record reflects that the Appellants’
continued efforts to amend were not permitted by the court.

                                                -2-
purported to conclude all matters as to Nationstar4 but that no Rule 54.02 certification was
included. Subsequently, the trial court entered an order including Rule 54.02 certification
as to Nationstar.

        Our current review of this case reveals lingering concerns with the state of the
record, particularly in light of the Appellants’ argument on appeal that the trial court did
not properly consider their amended complaint. Indeed, although the above chronology
clearly evidences that Nationstar has been dismissed from the lawsuit, a close review of
the record reflects that the claims actually pled against it in the amended complaint have
never been specifically addressed by written order. This posture is likely a product of the
trial court’s apparent oral adjudication of the claims against Nationstar in a prior hearing,
which evidently occurred before the so-called “sole remaining claim”—for intentional
infliction of emotional distress—was considered.

        The lack of a written order engaging with the operative claims against Nationstar
frustrates an attempt to review whether it should have been dismissed as a party,
particularly when we do not definitively know the legal basis pursuant to which the claims
supposedly orally dealt with were adjudicated.5 Moreover, the present state of the record
helps to fuel the Appellants’ apparent concern that their amended complaint was not
considered inasmuch as there is no specific adjudication with respect to it. It is well-settled
that trial courts speak through written orders, see In re Adoption of E.N.R., 42 S.W.3d 26,
31 (Tenn. 2001), and our review of a trial court’s action is to be guided by such orders.
Here, no order directly speaks to the amended complaint’s claims against Nationstar.

        Although Nationstar is dismissive of the Appellants’ “attempt to argue [that] the
trial court failed to . . . address the Negligent Misrepresentation claim,” it readily
acknowledges that the “court never signed an order dismissing the claims for Negligent
Misrepresentations and Other Negligent Actions and/or Omissions.” Moreover, it also
states in its brief that “the court only orally dismissed the negligence claim.”

      In light of the above, we hereby vacate the trial court’s dismissal of Nationstar and
remand the case for the entry of an order specifically adjudicating the claims asserted

        4
           By its terms, the July 16, 2020 order references that, in relation to Nationstar, it is dealing with
the “sole remaining claim” against Nationstar, thereby presupposing that other claims against Nationstar
have previously been adjudicated.
         5
           The briefing in this matter suggests that the claims against Nationstar were dealt with in a hearing
on a Rule 12 motion. Even if we assume this to be definitively true—and that the court intended to dismiss
those claims—the lack of a specific explanation or discussion of the claims can be problematic even though
a Rule 12 motion is involved. See Buckingham v. Tenn. Dep’t of Corr., No. E2020-01541-COA-R3-CV,
2021 WL 2156445, at *3 (Tenn. Ct. App. May 27, 2021) (“This Court has previously vacated a trial court’s
Rule 12.02 dismissal where the order of dismissal did not sufficiently explain the basis for the dismissal.”).
Within the current record, of course, there is no explanation whatsoever relative to the operative claims
against Nationstar or a written order as to how those claims were adjudicated.
                                                    -3-
against Nationstar in the amended complaint. Our decision herein should not be construed
as a holding that these claims have, or do not have, merit. Rather, we remand the case in
the interests of achieving clarity as to the trial court’s intended disposition of these claims,
and as to the basis for such an adjudication.


                                                        s/ Arnold B. Goldin
                                                      ARNOLD B. GOLDIN, JUDGE




                                             -4-